
	

115 S2913 IS: Better Military Housing Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2913
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Ms. Cortez Masto (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to improve the monitoring and oversight of and reporting
			 regarding projects carried out under the Military Housing Privatization
			 Initiative under subchapter IV of chapter 169 of title 10, United States
			 Code.
	
	
		1.Short title
 This Act may be cited as the Better Military Housing Act of 2018.
 2.FindingsCongress finds the following: (1)In 1996, Congress sought to address the poor quality of military housing by providing the Department of Defense authority to obtain private sector financing and management to repair, renovate, construct, and operate military housing.
 (2)Since 1996, the Department has privatized 99 percent of military housing in the United States. (3)Although the Department has regularly assessed the financial condition of its privatized housing program, the Department has not used consistent measures of financial condition, consistently assessed future sustainment, or issued required reports to Congress in a timely manner.
			3.Improvement of monitoring and oversight of and reporting regarding Military Housing Privatization
			 Initiative
 (a)In generalThe Secretary of Defense, in carrying out subchapter IV of chapter 169 of title 10, United States Code (known as the Military Housing Privatization Initiative), shall—
 (1)use consistent measures for the assessment of the financial condition of projects conducted under such subchapter;
 (2)consistently incorporate measures of future sustainment in assessments of such projects; (3)submit reports regarding such projects to Congress in a timely manner;
 (4)fully assess the effects of any reduction in the basic allowance for housing on the financial condition of such projects; and
 (5)define, for each military department, the tolerance for risk regarding the future sustainability of such projects relative to the goal of providing members of the Armed Forces with quality housing.
 (b)Report or briefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report or provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on—
 (1)the status of the implementation of subsection (a), including specific dates by which the Secretary expects to complete the implementation of such subsection; and
 (2)the steps being taken by the Secretary to improve the financial condition of any project conducted under subchapter IV of chapter 169 of title 10, United States Code, that is—
 (A)considered to be in financial distress; or (B)rated as unacceptable, marginal, below expectations, well below expectations, or on a watch list.
					
